UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROBERT P. WOOD, JR.; WOODHAR
CORPORATION; NATIONAL PREMIUM
MARKETING, INCORPORATED,
Plaintiffs-Appellants,

and

FERWOOD, INCORPORATED,
Plaintiff,

v.

COMMONWEALTH OF VIRGINIA;
VIRGINIA DEPARTMENT OF TAXATION;
DAVID JORDON, Assistant
Commissioner of Compliance,
                                                     No. 97-2758
Virginia Department of Taxation;
W. H. FORST, Past Commissioner,
Virginia Department of Taxation;
RAY MADARIS, Head of Criminal
Investigations, Virginia Department
of Taxation; DANNY PAYNE,
Commissioner of Virginia
Department of Taxation; JANICE
GRAY, Former employee of Virginia
Department of Taxation; SALLY
WOOD, employee of Virginia
Department of Taxation,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CA-97-510)
Submitted: June 9, 1998

Decided: July 23, 1998

Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Stephen A. Bryant, BOWEN, BRYANT, CHAMPLIN & CARR,
Richmond, Virginia, for Appellants. Mark L. Earley, Attorney Gen-
eral of Virginia, Mary E. Shea, Assistant Attorney General, OFFICE
OF THE ATTORNEY GENERAL, Richmond, Virginia; Michael C.
Allen, HAIRFIELD, MORTON, ALLEN & ROCKWELL, Rich-
mond, Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants appeal the district court's dismissal, pursuant to Fed. R.
Civ. P. 12(b)(6), of their federal claims for unlawful disclosure of fed-
eral tax information1 and violations of 42 U.S.C. § 1983 (1994), and
their state law claims of computer invasion of privacy, unlawful
search and seizure, fraud, and intentional infliction of emotional dis-
tress. Appellants contend that, contrary to the district court's conclu-
_________________________________________________________________

1 See 26 U.S.C. § 6103(a)(2) (1994).

                    2
sion, their claims were timely presented under the applicable statutes
of limitations. We agree with the district court that the claims are
time-barred and affirm the court's dismissal.

Robert P. Wood, individually and on behalf of his affiliated corpo-
rations, sued the Commonwealth of Virginia, the Virginia Department
of Taxation ("the Tax Department"), along with several current and
former employees of the Tax Department. Wood asserted that Defen-
dants participated in a fraudulent scheme with Maria Mobilia, his for-
mer fiance, by illegally and wrongfully obtaining information from
Wood's corporate tax returns, disclosing that information to Mobilia,
and attempting to conceal their wrongdoing.

When their engagement ended in July 1993, Wood had paid
Mobilia's outstanding debts and taxes, purchased a house in her name
and an automobile titled in both of their names, and opened various
accounts for her benefit, depositing approximately $300,000 in one
and $5000 in a separate individual retirement account. In August
1993, Wood was informed that an employee of the Tax Department
had disclosed information from his corporate tax returns to Mobilia
and that based on this information, Mobilia targeted Wood in her
scheme to defraud Wood. Wood sued Mobilia in state court for fraud.
In July 1994, the court found Mobilia guilty of fraudulent conduct and
ordered her to return possession of the house, car, and other personal
property that Wood had purchased on her behalf.

Wood alleged that at various times in 1994 through 1996, he vis-
ited the Tax Department to inquire as to whether any employee had
engaged in illegal or unlawful conduct concerning his tax returns. He
was told that the suspected employee did not have access to Wood's
corporate tax return information. Wood did not request a review of
entries into his corporate returns until June 1996. At that time, he
formed the belief that employees of the Tax Department made unau-
thorized entries into his returns and disclosed this information to
Mobilia. On July 7, 1997, Appellants filed this suit.

The district court found that Appellants' causes of action accrued
on August 30, 1993, when Wood was first notified of the alleged
unauthorized disclosures of his confidential tax information and that
Wood had used this information in order to obtain a judgment of

                    3
fraud against Mobilia in July 1994. The court rejected Appellants'
invocation of the equitable tolling doctrine of fraudulent concealment,
finding that Appellants failed to exercise due diligence in substantiat-
ing the fraudulent scheme. The court therefore dismissed all claims
as time-barred under the applicable statutes of limitations.

Dismissal under Rule 12(b)(6) is appropriate when"it appears
beyond doubt that the plaintiff can prove no set of facts to support
[his] allegations."2 Hence, we review de novo whether the allegations
contained in Wood's complaint demonstrate his failure to pursue his
claims in a timely fashion.3

We begin by looking at the statutes of limitations and accrual dates
applicable to Appellants' claims. Appellants' claim alleging unlawful
disclosure of tax return information is governed by a two-year statute
of limitations; the action must commence within two years after the
date of discovery of the unauthorized inspection or disclosure.4
Appellants' claims of unreasonable search and seizure and invasion
of privacy brought under 42 U.S.C. § 1983 are, as a matter of law,
claims for personal injury and therefore subject to Virginia's two-year
limitation period for personal injury claims.5 The limitations period
for Appellants' state law claims of computer invasion of privacy,
unlawful search and seizure, and intentional infliction of emotional
distress is two years;6 Appellants' state law fraud claims are subject
_________________________________________________________________
2 Revene v. Charles County Comm'rs , 882 F.2d 870, 872 (4th Cir.
1989).
3 See Meekins v. United Transp. Union, 946 F.2d 1054, 1057 (4th Cir.
1991) (conducting de novo review for questions of law).
4 See 26 U.S.C.A. § 7431(d) (West Supp. 1998).
5 See Va. Code Ann. § 8.01-243(A) (Michie 1992); National Advertis-
ing Co. v. City of Raleigh, 947 F.2d 1158, 1161-62 (4th Cir. 1991).
6 See Va. Code Ann. § 18.2-152.12 (Michie 1996) (providing civil
relief for invasion of privacy by computer); Cramer v. Crutchfield, 648
F.2d 943, 945 (4th Cir. 1981) (holding that search and seizure claim
under § 1983 subject to Virginia's two-year statute of limitations for per-
sonal injuries); Luddeke v. Amana Refrigeration, Inc., 387 S.E.2d 502,
504 (Va. 1990) (finding two-year statute of limitations applicable to
claim for intentional infliction of emotional distress).

                    4
to a one-year statute of limitations.7 Appellants' claims accrued when
Appellants knew or had reason to know of the injury that is the basis
of the action;8 such inquiry notice must be sufficient to prompt an
objectively reasonable person to investigate further into the surround-
ing facts of the actionable injury.9 Although the accrual date of a
cause of action is a factual inquiry typically reserved for a jury, the
district court may resolve that inquiry itself if the facts presented pro-
vide a clear basis for such a determination.10

We agree with the district court that Appellants' claims accrued on
August 30, 1993, the date when Wood was initially informed of the
possibility that information from his confidential tax returns had been
disclosed without his authority. However, Appellants did not file this
action until July 7, 1997, almost two years after all of the applicable
statute of limitations had run. Accordingly, we also find that the dis-
trict court properly dismissed Appellants' claims as time-barred.

In some circumstances, once a cause of action has accrued, the lim-
itations period may be tolled. Virginia's rule on tolling a statute of
limitations provides that "[w]hen the filing of an action is obstructed
by a defendant's . . . using any other direct or indirect means to
obstruct the filing of an action, then the time that such obstruction has
continued shall not be counted as any part of the period within which
the action must be brought."11 The Virginia Supreme Court has found
that for this exception to apply, a defendant must intentionally, by
trick or artifice, conceal the discovery of the cause of action; the char-
acter of fraud involved in the concealment must involve moral
turpitude.12 Because this equitable rule of tolling a statute of limita-
tions is not inconsistent with federal law, we follow it.13
_________________________________________________________________
7 See Va. Code Ann. § 8.01-248 (Michie 1992 & Supp. 1997).
8 See Cox v. Stanton, 529 F.2d 47, 50 (4th Cir. 1975).
9 See Brumbaugh v. Princeton Partners, 985 F.2d 157, 162 (4th Cir.
1993).
10 See Brown v. American Broadcasting Co., 704 F.2d 1296, 1304 (4th
Cir. 1983).
11 Va. Code Ann. § 8.01-229(D) (Michie Supp. 1997).
12 See Richmond Redev. & Hous. Auth. v. Laburnum Constr. Corp., 80
S.E.2d 574, 582 (Va. 1954).
  5130 35 4 13 See Cramer, 648 F.2d at 945.

                     5
We find no reason to toll the limitations period in this case. The
record does not support a finding that Appellees fraudulently con-
cealed the discovery of Appellants' causes of action. Appellants filed
suit after reviewing the entries into the corporate tax returns. There
is no allegation that review of these documents was denied. The fact
is that Wood did not seek such a review until June 1996, although he
had information of the possibility of an unauthorized disclosure of
this confidential information as early as August 1993. Wood pos-
sessed this information when he filed suit and obtained a judgment
against Mobilia for fraud in state court in July 1994. An exercise of
due diligence at that time would have revealed the viability of a cause
of action. Appellants' more than two-year delay in investigating any
possible wrongdoing, combined with waiting more than a year after
obtaining the evidence to bring an action for redress, bars this action.
We therefore affirm the district court's order.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    6